Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156258                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  In re Z.E. THOMAS, Minor.                                          SC: 156258                                        Justices
                                                                     COA: 339096
                                                                     Washtenaw CC Family Division:
                                                                     13-000176-NA

  _______________________________________/

          On order of the Court, the application for leave to appeal the July 18, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2017
           d0905
                                                                                Clerk